DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rib having a slot must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the retaining arms" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding Claim 7, it is unclear what the relationship is between the sheet component as claim 1 from which claim 7 makes reference to, recites “for fixing a sheet component” in line 1, yet it is unclear if claim 1 positively recites the sheet component within the body; additionally, claim 7 positively recites a sheet component comprising the fastener of claim 1 that is for fixing a sheet component rendering the claim vague and indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Hanchett et al. (U.S. 2016/0316900 A1) [900].
Regarding Claim 1, as best understood, Reference [900] discloses a body (310) comprising a pair of resiliently deformable arms (312, 314, 316, 318) arranged to extend through an opening (334) in the sheet component during use, and a pin (340) rotatably mounted within the body and comprising a pair of locking legs (342, 344), the pin being rotatable between: an unlocked position, in which the retaining arms are deformable to pass through the opening in the sheet component, and a locked position, in which the locking legs engage the retaining arms to restrict deformation of the retaining arms and secure the fastener to the sheet component. 
The Examiner notes that “for fixing a sheet” is interpreted as intended use and not positively recited within the claim.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 2, Reference [900] discloses wherein each of the retaining arms comprise a rib (372, 374) having a slot formed thereon, and wherein the slot is configured to receive a respective locking leg of the pin upon rotation of the pin to the locked position. 
Regarding Claim 3, Reference [900] discloses wherein the body is configured to be attached to a further sheet component (structure, support, clothing) such that the fastener is for fixing the sheet component to the further sheet component. 
The Examiner is interpreting “configured to be attached to” as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 5, Reference [900] discloses wherein the body comprises a hole (320) having a first cross-sectional profile, wherein the locking legs define a second cross-sectional profile corresponding to the first cross-sectional profile, and wherein, in the unlocked position, the locking legs can pass through the hole for assembly of the fastener.
Regarding Claim 6, Reference [900] discloses wherein the pin further comprises at least one knob (346, 348, 382) arranged to engage with the body when the pin is in the unlocked position, so as to retain the pin within the body in the unlocked position. 
Regarding Claim 7, as best understood, Reference [900] discloses a sheet component (structure, support, clothing) comprising a fastener according to claim 1.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Noda et al. (U.S. 5,718,549) [549].
Regarding Claim 1, as best understood, Reference [549] discloses a body (3) comprising a pair of resiliently deformable arms (5) arranged to extend through an opening in the sheet component during use, and a pin (11) rotatably mounted within the body and comprising a pair of locking legs (15), the pin being rotatable between: an unlocked position, in which the retaining arms are deformable to pass through the opening in the sheet component, and a locked position, in which the locking legs engage the retaining arms to restrict deformation of the retaining arms and secure the fastener to the sheet component. 
The Examiner notes that “for fixing a sheet” is interpreted as intended use and not positively recited within the claim.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 2, Reference [549] discloses wherein each of the retaining arms comprise a rib (shape of 5) having a slot (side of inner hole of female without 5) formed thereon, and wherein the slot is configured to receive a respective locking leg of the pin upon rotation of the pin to the locked position. 
Regarding Claim 3, Reference [549] discloses wherein the body is configured to be attached to a further sheet component (H2) such that the fastener is for fixing the sheet component to the further sheet component. 
The Examiner is interpreting “configured to be attached to” as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 4, Reference [549] discloses wherein the body comprises a head portion (2) and a tab (6) axially spaced from the head portion such that a portion of the further sheet component is receivable between the head portion and the tab so as to attach the fastener to the further sheet component. 
Regarding Claim 5, Reference [900] discloses wherein the body comprises a hole (4) having a first cross-sectional profile, wherein the locking legs define a second cross-sectional profile corresponding to the first cross-sectional profile, and wherein, in the unlocked position, the locking legs can pass through the hole for assembly of the fastener.
Regarding Claim 6, Reference [549] discloses wherein the pin further comprises at least one knob (12) arranged to engage with the body when the pin is in the unlocked position, so as to retain the pin within the body in the unlocked position. 
Regarding Claim 7, as best understood, Reference [549] discloses a sheet component (automobile panel) comprising a fastener according to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677